Order filed, August 12, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00532-CR
                                 ____________

                    ED DOUGLAS WILLIAMS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 212th District Court
                           Galveston County, Texas
                      Trial Court Cause No. 19-CR-0267


                                      ORDER

      The reporter’s record in this case was due August 6, 2019. See Tex. R. App.
P. 35.1. The court has not received a request to extend time for filing the record.
The record has not been filed with the court. Because the reporter’s record has not
been filed timely, we issue the following order.

      We order Dale Lee and Karen Bernhardt, the court reporters, to file their
records in this appeal within 15 days of the date of this order.


                                   PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Bourliot.